Citation Nr: 1127555	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  05-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for the residuals of a shell fragment wound of the chest.  

3.  Entitlement to service connection for disability exhibited by headaches, on a direct basis and as secondary to service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a digestive disability, to include an ulcer and gastroesophageal reflux disease (GERD), on a direct basis and as secondary to service-connected PTSD.  

5.  Entitlement to service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1967 to April 1970.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied claims for service connection for a scar due to a shell fragment wound to the chest; hemorrhoids; headaches, cluster and migraines; GERD and ulcers; and a rash or "jungle rot."  

The RO also denied a claim for service connection for PTSD in this decision.  Service connection for PTSD was granted in January 2005.  The Veteran disagreed with the original rating assigned, and in May 2008, he withdrew this initial increased rating claim after a May 2008 RO decision increased the rating to 50 percent.  In January 2009, the Veteran filed an increased rating claim.  In May 2009, the RO increased his rating to 70 percent (effective January 9, 2009).  There has been no notice of disagreement regarding the May 2009 rating.  The Board finds this matter is not on appeal.  

This case was also developed on the matters of entitlement to service connection for hearing loss and tinnitus and an increased compensable evaluation for right thumb arthritis.  Following issuance of a statement of the case, service connection for tinnitus and hearing loss was allowed and this was a substantial grant of the benefits sought.  With regard to the claim for an increased compensable evaluation for right thumb arthritis, following issuance of a statement of the case on that matter and prior to an issuance of a substantive appeal, the Veteran clarified that he did not want to appeal that matter and it is not currently before the Board.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

In September 2006, the Veteran testified before a decision review officer (DRO) at an informal hearing.  In April 2008, the Veteran testified before the undersigned at a Board Videoconference hearing.  Copies of both transcripts have been associated with the file.  

The claims for service connection for a shell fragment wound, headaches, GERD, and a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran expressed his desire to withdraw his appeal for service connection for hemorrhoids in September 2006, before a decision before a decision by the Board was issued on the claim.  


CONCLUSION OF LAW

The appeal with regard to service connection for hemorrhoids has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn appeals are decided as a matter of law and as a result no discussion of the duties to notify and assist is necessary.  

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  

At the September 2006 DRO hearing, the Veteran made clear he intended to withdraw the claim for service connection for hemorrhoids.  (Transcript, p 4-5.)  The Veteran's and his representative's statements during the hearing were transcribed and reduced to writing.  His withdrawal of this issue was valid.  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the claim for service connection for hemorrhoids.  38 U.S.C.A. § 7105(d)(5) (West 2002).  


ORDER

The claim for service connection for hemorrhoids is dismissed.  



REMAND

Evidence in the file indicates that the Veteran is claiming that two disabilities were aggravated or caused by his service-connected PTSD.  In March a 2003 report by Dr. Sharp, it was indicated that the Veteran's headaches increased recently.  It was questionable whether his headaches were related to PTSD.  In his July 2003 notice of disagreement, the Veteran said he felt his headaches were "stress-related" and felt they were secondary to his PTSD.  In his August 2002 claim, the Veteran stated he had GERD and ulcers starting in 1978.  He received no medical treatment.  He felt these disabilities were secondary to his PTSD.  

A remand is required to ensure the Veteran is given proper secondary service connection notice for his claims for service connection for headaches and digestive disabilities (GERD and ulcers).  The Veteran is to be notified of how to substantiate a claim for service connection when an already service-connected disability causes or aggravates a nonservice-connected disability.  

The Veteran's separation examination is not associated with his service treatment records.  In April 1970, the Veteran signed a statement of medical condition; this document indicated that he had a separation examination.  In February 1971, an RO rating noted that the Veteran's discharge examination was not available.  A September 2002 personnel information and exchange system (PIES) document shows that only personnel records and service information were requested.  

On remand, the separation examination should be requested.  If it is unavailable, notify the Veteran.  

At the Board hearing, it was mentioned that police department physicals may be available for the Veteran.  (Transcript, pp 32-33.)  On remand, with any necessary assistance from the Veteran, request physicals from his former employer (the address is listed on an August 2009 VA Form 21-4192).  

Evidence in the file also shows that the Veteran may have received treatment for headaches and a skin rash for the feet from VAMC New Orleans in 1970 and 1971; there has been no confirmation that these records are not available.  At the September 2006 DRO hearing, the Veteran asserted that he visited VA for headaches and VA should have those records.  (Transcript, p 5.)  He said he complained about headaches when he went to VA in August or September of 1970.  Id.  Also at that hearing, the Veteran said he was seen in the late summer of 1970 at VAMC New Orleans for a skin rash on his feet.  (Transcript, p 7.)  

Additionally, at the April 2011 Board Videoconference hearing, the Veteran said that in June or July 1970, he sought treatment at VA.  (Transcript, p 9, 21.)  The Veteran said the first time he went to the VA Medical Center (VAMC) in New Orleans it was for his headaches and "jungle rot."  (Transcript, p 10.)  He said he was tested for diabetes and given a foot soak that did not help.  (Transcript, p 22.)  He didn't remember the diagnosis for his feet and thought it was simply "jungle rot."  (Transcript, p 12.)  The Veteran said he went back to the VA in 1971 for follow up headache treatment.  (Transcript, p 12-13.)  

The Veteran's representative questioned whether all records from the 1970s had been requested and associated with the file.  (Transcript, p 11.)  There is a March 2003 request to the VAMC in New Orleans for records from 1970 to the present.  There are VA records in the file, including a VA examination from December 1970 as well as more recent records.  There is a May 2003 response to the VA records request, but there are no records from the 1970s addressing headache or skin rash/foot treatment.  

On remand, the AMC should request records from 1970 to 1971 from VAMC New Orleans.  If records are unavailable, a negative reply should be placed in the file.  

Finally, VA examinations should be scheduled for each claimed disability on appeal.  For the claim for service connection for shell fragment residuals, the examiner should be informed that the Veteran was in combat (see the March 2004 submission of the Air Medal award and correction of military records).  Currently, there is no separation examination in the file.  However, a July 1967 service treatment record showed that the Veteran had poison ivy and was given calamine lotion.   At a VA examination from December 1970, the Veteran's skin was described as normal.  In March 2000, a record from Dr. Sharp showed the Veteran had shingles or a herpes zoster on the anterior vesicles and upper chest.  In his January 2005 appeal, the Veteran said he had episodic bouts of a rash on both of his feet.  It was a painful, recurrent condition.  He said he had it since service and it was related to service.  At the September 2006 DRO hearing, the Veteran stated that during the 1968 TET offensive he was on the perimeter when a shell fragment went through his flight vest.  (Transcript, p 2.)  He didn't report this injury, but he now has a scar from it.  Id.  The scar does not hurt.  (Transcript, p 2-3.)  

For the claim for service connection for headaches, the examiner should address whether or not the headaches were caused or aggravated by the Veteran's PTSD.  Also, the examiner should discuss the Veteran's representative's concern that headaches were due to a traumatic brain injury in service (Transcript, p 3.)  A January 2008 VA rehabilitation note addresses a possible connection between the Veteran's cervical spine and sinus problems; the results of an MRI are in this record.  A February 2008 VA neurology record states that the Veteran has "TT headaches" secondary to degenerative joint disease and cervical spine lordic reversal.  

For the Veteran's digestive disability claim (GERD and ulcers), the examiner should note that at a December 1970 VA examination, the digestive system was normal.  In August 1998, pathology report provided a diagnosis of "duodenitis - esophagitis" and an operative report showed a diagnosis of esophagitis.  In March 2003, Dr. Sharp noted that the Veteran had a history of peptic ulcer disease.  

Accordingly, the case is REMANDED for the following action: 

1. First, provide the Veteran with a notice letter that informs him proper secondary service connection notice for his claims for service connection for headaches and digestive disabilities (GERD and ulcers).  Notify the Veteran of how to substantiate a claim for service connection when an already service-connected disability causes or aggravates a nonservice-connected disability.  

2. Next, request the Veteran's separation examination (or final report of medical examination) from the appropriate repository.  Any negative response should be associated with the claims file.  Notify the Veteran if the separation examination is unavailable.  

3. With any necessary assistance from the Veteran, request physicals from his former employer (the address is listed on an August 2009 VA Form 21-4192).  

4. Request records from 1970 to 1971 from VAMC New Orleans.  If records are unavailable, a negative reply should be placed in the file.  

5. After the above is completed, schedule the Veteran for VA examination for his claim for the residuals of a shell fragment wound to the chest and a skin disability.  The examiner should determine the nature, extent, and etiology of any skin disability or chest scar that he might have.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.  

For any skin disability or residuals of a shell fragment wound to the chest found, the examiner should indicate whether there is a 50 percent probability or greater that the disability was caused or aggravated by service.  The examiner should reference the relevant VA records mentioned above.  The rationale for all opinions must be provided. 

6. Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any headache disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.  

For any headache disability found, the examiner should indicate whether there is a 50 percent probability or greater that it was caused or aggravated by service.  The examiner should reference the January 2008 VA rehabilitation and February 2008 VA neurology records mentioned above.  The examiner should discuss the Veteran's representative's concern that headaches were due to a traumatic brain injury in service (Transcript, p 3.)  

If the headaches were not caused or aggravated by service, the examiner should discuss the Veteran's concern that his headaches were caused or aggravated by his service-connected PTSD.  If any aggravation is found, the examiner should specify what measurable increase in severity of the headaches is due to the aggravation.  The examiner should identify the baseline level of the headaches (prior to aggravation) and the permanent, measurable increase in the severity of the headaches.  The rationale for all opinions must be provided. 

7. Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any digestive disability, including GERD and ulcers.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.  

For any digestive disability found, the examiner should indicate whether there is a 50 percent probability or greater that it was caused or aggravated by service.  The examiner should reference the VA records mentioned above.  

If the digestive disabilities were not caused or aggravated by service, the examiner should discuss the Veteran's concern that his digestive disabilities were caused or aggravated by his service-connected PTSD.  If any aggravation is found, the examiner should specify what measurable increase in severity of the digestive disability is due to the aggravation.  The examiner should identify the baseline level of the digestive disability (prior to aggravation) and the permanent, measurable increase in the severity of the digestive disability.  The rationale for all opinions must be provided.  

8.  Re-adjudicate the issues of entitlement to service connection for the residuals of a shell fragment wound; headaches, on a direct basis and as secondary to service-connected PTSD; a digestive disability, to include an ulcer and gastroesophageal reflux disease (GERD), on a direct basis and as secondary to service-connected PTSD; and a skin rash.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


